DETAILED ACTION

REASONS FOR ALLOWANCE
Claims 1 – 3, 5 - 11, 22 – 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Regarding claims 1, 9:
The closest prior art is Huang et al. (China Patent Publication CN106253859).
However, the prior art does not teach or suggest either singularly or in combination the specifically claimed, “wherein: for a first modulation frequency range of the photodiode current, the frequency dependent emitter feedback circuitry does not substantially reduce gain of the first transistor; for a second modulation frequency range of the photodiode current, the frequency dependent emitter feedback circuitry provides, in the context of the rest of the claimed limitations.
	Claims 2, 3, 5 - 8, 10, 11, 22 – 28 depend on claims 1, 9 and are found allowable for at least the same reason as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/           Primary Examiner, Art Unit 2693